DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment of 10/28/2021 filed with an after final request has been entered and fully considered for this office action. Since the rejections has been modified, the action has been made non-final.
claims 1, 10, and 20 have been amended. Claims 3-5, 9, 11, 15, and 17 have been canceled. Claims 1, 2, 6-8, 10, 12-14, 16, and 18-20 are currently pending in the application with claims 1, 10, and 20 being independent claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
1

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
claims 7 and 20 recite: “in response to determining that a quantity of the emitted light received by the light receiving unit is equal or smaller than a predetermined received light quantity, switch from standby mode to measurement state”.  It is entirely confusing and indefinite why should the “emitted light” be less than a threshold (?) It is counterintuitive since if the device is worn now, the emitted light detected should be “more” than a threshold instead. In review of specification, and the original set of claims, it becomes clear that the applicant has instead intended to recite: “if a quantity of light received by the light receiving unit is below a threshold” which includes ambient light. As a result, for the purposes of examination, it is assumed that the “emitted light” disclosed in the language of the claim refers to any and all “measured light” including ambient light and not just the light emitted from the light emitting device in a certain frequency.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 8, 10, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Cheong et al. (U.S. Pub. No. 2017/0011210) hereinafter “Cheong” in view of Aloe et al. (U.S. Pub. No. 2016/0341600) hereinafter “Aloe”, Negishi et al. (U.S. Pub. No. 2019/0029540) hereinafter “Negishi” and Park et al (U.S. Pub. No. 2016/0278704).
Regarding claim 1, Cheong discloses a biometric information [heart rate monitor sensor] measuring apparatus [electronic device; see [00956] and FIG. 94, element 4400] comprising: 
a light emitting unit configured to emit light [heart rate monitor sensor consisting of a light emitter and a light receiver; see [0956] and FIG. 94, element 4471 and [0469]];
[see [0469]-[0470], element 4471; the heart rate monitor includes both a light emitter and a light receiver];
 a display [display module 4440, see [0956] and FIG. 94]; and 
at least one hardware processor [control member/module 4560/4581, FIG. 95 and [0965] and [0968]-[0969]] configured to implement:
 detecting a frequency distribution of the emitted light received by the light receiving unit; [see [1052]: “control member 4560 analyzes the main component frequency and amplitude ] and in response to determining that a feature which is obtained in response to a living body being irradiated with the emitted light [bio signal; see [0993]] is no longer included [see [0993] “if a control module 4560 receives a sensor signal not including a bio signal, it may determine that the device is not worn”] in a frequency component of the detected frequency distribution [i.e. main frequency, see [1052] during a period in which biometric information of the living body is measured [sensor signal gathered by HRM sensor ([0993]) using the detected frequency distribution [see [1052]], 
Cheong fails to disclose determining that a timer has reached a threshold time and determining the feature is not obtained in response to a living body being irradiated with the emitted light L5and stopping measurement of the biometric information of the living body and controlling the display to display an indication that the living body is not detected, wherein the light emitting unit is further configured to emit the emitted light as laser light, and wherein the light receiving unit is further configured to receive a beat signal having a difference frequency determined depending on a movement speed of blood cells in the living body.
Aloe, directed towards an algorithm to detect whether a device is worn by a user [see abstract of Aloe] further discloses determining that a timer has reached a threshold time [see [0031] and [0047] and FIG. 10 of Aloe] and determining the the feature is not obtained in response to the living body being irradiated with emitted light [see [0047] when the signal intensity is not above a threshold] and stopping measurement of the biometric information of the living body [see [0024] of Aloe]
Negishi, directed towards a biometric detector [see abstract of Negishi] further discloses that the light emitting unit is further configured to emit the emitted light as laser light [see [0044] of Negishi], and wherein the light receiving unit is further configured to receive a beat signal  having a difference frequency determined depending on a movement speed of blood cells in the living body [see [0047] of Negishi]. 
Park, directed towards a biometric determination device [see abstract of Park] further discloses controlling the display to display an indication that the living body is not detected [see [0024] and [0063] of Park determining when a signal detected is below a threshold]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the biometric information apparatus of Cheung further and determine that a timer has reached a threshold time and that the feature is not obtained in response to body and stopping the measurement as a result according [see [0024] of Aloe]
It would have been further obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the biometric information apparatus of Cheung even further and use a laser as a light emitter and receive a beat signal having a difference frequency determined depending on a movement speed of blood cells in the living body according to the teachings of Negishi in order to detect the speed of the blood and acquire more information about the vital signs of the patient.
It would have been further obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the biometric information apparatus of Cheung even further and control the display to display an indication that the living body is not detected according to the teachings of Park in order to provide visual feedback in case no signal was detected.
Regarding claim 8, Cheong further discloses that the at least one hardware processor is further configured to detect the frequency distribution in a frequency region [see [1052] of Cheong] included in the emitted light, and wherein the emitted light is at least one of transmitted through a blood vessel of the living body and reflected by the blood vessel [control member 4560 detects the power spectrum density according to the gathered sensor signal provided from the HRM sensor ; see [0346] “bio signal sensors may transmit light to the body blood vessel using an LED or IR diode, or reflect light and detect returning light using a light receiving element”]
claim 10, Cheung discloses a non-transitory computer readable storage medium [memory 130/230] storing a biometric information measuring program [see [0418] and [0440] of Cheung], the program causing a computer to implement: 
detecting a frequency distribution of emitted light that is received; ; [see [1052]]
controlling, in response to determining that a feature which is obtained in response to a living body being irradiated with the emitted light [bio signal; see [0993]] is no longer included [see [0993] “if a control module 4560 receives a sensor signal not including a bio signal, it may determine that the device is not worn”] in a frequency component of the detected frequency distribution [i.e. main frequency, see [1052] during a period in which biometric information of the living body is measured [sensor signal gathered by HRM sensor ([0993]) using the frequency distribution, measurement of the biometric information of the living body[see [1052]] and a display [see [0324] of Cheung]
Cheung does not disclose that a timer has reached a threshold time and determining a plurality of times measurements to be stopped. a display to display an indication that the living body is not detected; controlling emission of laser light; and controlling reception of a beat signal having a difference frequency determined depending on a movement speed of blood cells in the living body
Aloe, directed towards an algorithm to detect whether a device is worn by a user [see abstract of Aloe] further discloses determining that a timer has reached a threshold time and a plurality of times [see [0031] and [0047] and FIG. 10 of Aloe] and determining the feature is not obtained in response to the living body being irradiated [see [0047] when the signal intensity is not above a threshold] stopping the measurement [see [0024] of Aloe]
Negishi, directed towards a biometric detector [see abstract of Negishi] further discloses that the light emitting unit is further configured to emit the emitted light as laser light [see [0044] of Negishi], and wherein the light receiving unit is further configured to receive a beat signal having a difference frequency determined depending on a movement speed of blood cells in the living body [see [0047] of Negishi]. 
Park, directed towards a biometric determination device [see abstract of Park] further discloses controlling the display to display an indication that the living body is not detected [see [0024] and [0063] of Park determining when a signal detected is below a threshold]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the biometric information apparatus of Cheung further and determine that a timer has reached a threshold time and that the feature is not obtained in response to body and stopping the measurement as a result according to the teachings of Aloe in order to save power and decrease power consumption of the device [see [0024] of Aloe]
It would have been further obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the biometric information apparatus of Cheung even further and use a laser as a light emitter and receive a beat signal having a difference frequency determined depending on a movement speed of blood cells in the living body according to the teachings of Negishi in order to detect the speed of the blood and acquire more information about the vital signs of the patient.

Regarding claim 19, Cheong discloses the biometric device.
Cheong does not disclose determining whether a spectral intensity does not exceed a threshold.
Aloe further discloses that the determining the plurality of times [see [0031] and [0047] and FIG. 10 of Aloe] that the feature which is obtained in response to the living body being irradiated with the emitted light is no longer included in the frequency component of the detected frequency distribution during the period in which biometric information of the living body is measured using the detected frequency distribution [these limitations have been addressed regarding claim 1] comprises determining whether a spectral intensity does not exceed a threshold value. [see [0034] of Aloe and FIGs. 9A-B] 
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the biometric apparatus of Cheong further and determine whether a spectral intensity does not exceed a threshold value according to the teachings of Aloe in order to have a measure of determining when the device is  not worn.

Claims 2, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Cheong in view of Aloe, Negishi and Park as applied to claim 1 above, and further in view of Kanishima et al. (U.S. Pub. No. 2015/0359447) hereinafter “Kanishima”.
Regarding claim 2, Cheong in view of Aloe, Negishi and Park discloses all the limitations of claim 1 above. [see rejection of claim 1].
Cheong in view of Aloe, Negishi and Park does not expressly disclose that the at least one hardware processor is further configured to implement controlling the light emitting unit such that a quantity of a second light emitted from the light emitting unit while the measurement of the biometric information of the living body is stopped becomes smaller than a quantity of the emitted light from the light emitting unit during the period in which the biometric information of the living body is measured.  
Kanishima, directed towards detecting bio-information from a wrist band [see abstract of Kanishima] further discloses that the at least one hardware processor is further configured to implement controlling the light emitting unit  such that a quantity of a second light emitted from the light emitting unit while the measurement of the biometric information of the living body is stopped [see [0039] and [0049]; “arithmetic processing unit 52 controls the first sensor 35A such than a quantity of second light emitted from the light emitting unit while the measurement of biometric information is stopped, when the housing is not in a worn state”] becomes smaller than a quantity of the emitted light from the light emitting unit during the period in which the biometric information of the living body is measured.[see [0039] and [0049]; when the light is stopped in non-worn state, the intensity of light is certainly less than the worn-state]  
	It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the biometric apparatus of Cheong in view of Aloe Negishi and Park further, and make the at least one hardware processor configured to implement controlling the light emitting unit such that a quantity of a second light emitted from the light emitting unit while the measurement of the biometric information of the living body is stopped becomes smaller than a quantity of the emitted light from the light emitting unit during the period in which the biometric information of the living body is measured according to the teachings of Kanishima in order to reduce power consumption during the not-worn states.  
Regarding claim 12, Cheong in view of Aloe, Negishi and Park discloses the wearable writs biometric device. [see rejection of claim 2].
Cheong in view of Aloe, Negishi and Park does not expressly disclose that the emitted light comprises a greater light flux than that of the second light.
Kanishima further discloses that the emitted light comprises a greater light flux than that of the second light.  [see [0039] and [0049]; the light is stopped in non-worn state, therefore, the light in the second state (i.e.  non-worn state) is less than the emitted light in worn state.]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the biometric apparatus of Cheong in view of Aloe Negishi and Park further, and make the emitted light comprise of a greater light flux than 
Regarding claim 13, Cheong in view of Aloe, Negishi and Park discloses the wearable writs biometric device. [see rejection of claim 2].
Cheong in view of Aloe, Negishi and Park does not expressly disclose that the at least one hardware processor is further configured to control the light emitting unit to emit the emitted light for a greater duration of emission by the light emitting unit than that of the second light
Kanishima further discloses that the at least one hardware processor is further configured to control the light emitting unit to emit the emitted light for a greater duration of emission by the light emitting unit than that of the second light. [see [0039] and [0049]; the light is stopped in non-worn state, therefore, the duration of the emitted light is more than the second light which has zero emitting duration]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the biometric apparatus of Cheong in view of Aloe Negishi and Park further, and make the processor configured to control the light emitting unit to emit the light in a greater duration of emission by the light emitting unit than that of the second light according to the teachings of Kanishima in order to preserve power when the device is in a not-worn state.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Cheong in view of Aloe, Negishi and Park as applied to claim 1 above, and further in view of Hong et al. (US Pub. No. 2014/0275852) hereinafter “Hong”.
claim 6, Cheong in view of Aloe, Negishi and Park discloses all the limitations of claim 1 [see rejection of claim 1 above]
Cheong in view of Aloe, Negishi and Park does not disclose the at least one hardware processor is further configured to set a plurality of predetermined frequencies for the frequency distribution and stop, in response to determining that the magnitude of the frequency component at each of the plurality of predetermined frequencies is equal to or smaller than the threshold value, the measurement of the biometric information of the living body. 
Hong, directed towards PPG device for measuring biometric information [see abstract of Hong] further discloses at least one hardware processor is further configured to set a plurality of predetermined frequencies [see [0435] first mode frequency and second frequency; see also [0438]-[0439]] for the frequency distribution [see [0435] and [0438] detecting light from first/second mode] and stop, in response to determining that the magnitude of the frequency component [see [0438] “an intensity and/or pattern of the signal”] at each of the plurality of predetermined frequencies [see [0438]] is equal to or smaller than the threshold value, the measurement of the biometric information of the living body [see [0436] and [0438] of Hong]. 
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the processor of Cheong in view of Aloe, Negishi and Park further and make it configured to set a plurality of predetermined frequencies for the frequency distribution and stop, in response to determining that the magnitude of the frequency component at each of the plurality of predetermined frequencies is equal .

Claims 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cheong in view of Aloe, Negishi and Park as applied to claim 1 above, and further in view of Lee (U.S. Pub. No. 2015/0135310) hereinafter “Lee”.
Regarding claim 7, Cheong in view of Aloe, Negishi and Park discloses all the limitations of claim 1 [see rejection of claim 1 above]
Cheong in view of Aloe, Negishi and Park does not disclose the at least one hardware processor is further configured to implement controlling, in response to determining that a quantity of the emitted light received by the light receiving unit is equal to or smaller than a predetermined received light quantity during a period in which the emitted light is not emitted from the light emitting unit and the feature is included in the frequency distribution, an operation state of the biometric information measuring apparatus to switch from a standby state to a measurement state in which the biometric information of the living body is measured. 
 Lee teaches disclose the at least one hardware processor [microcontroller, Fig. 2, element 202, see [0042]] is further configured to implement controlling, in response to determining that a quantity of the emitted light received by the light receiving unit is equal to or smaller [see [0079] of Lee; see also FIG. 10 and [1006] and [1008]] than a predetermined received light quantity during a period in which the emitted light is not emitted from the light emitting unit [measuring ambient light via the light detector of optical sensor 122 would require that the light not be emitted from light source ] and the feature is included in the frequency distribution, an operation state of the biometric information measuring apparatus to switch from a standby state [see [0058]-[0059], FIG. 3 step 302; since measurement is not preformed and only baseline measurement is done, this is interpreted as the standby mode] to a measurement state in which the biometric information of the living body is measured. [see [0063]-[0064], FIG. 3, step 304 measurement is performed in response to detector 212 detecting that the device is placed on user’s body]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the processor of Cheung in view of Aloe, Negishi and Park further and configure it to implement controlling, in response to determining that a quantity of the emitted light received by the light receiving unit is equal to or smaller than a predetermined received light quantity during a period in which the emitted light is not emitted from the light emitting unit and the feature is included in the frequency distribution, an operation state of the biometric information measuring apparatus to switch from a standby state to a measurement state in which the biometric information of the living body is measured according to the teachings of Lee in order to provide a way to detect when the device is back on and start the measurements.
Regarding claim 20, Regarding claim 1, Cheong discloses a biometric information [heart rate monitor sensor] measuring apparatus [electronic device; see [00956] and FIG. 94, element 4400] comprising: 
[heart rate monitor sensor consisting of a light emitter and a light receiver; see [0956] and FIG. 94, element 4471 and [0469]];
 a light receiving unit configured to receive the emitted light [see [0469]-[0470], element 4471; the heart rate monitor includes both a light emitter and a light receiver];
 a display [display module 4440, see [0956] and FIG. 94]; and 
at least one hardware processor [control member/module 4560/4581, FIG. 95 and [0965] and [0968]-[0969]] configured to implement:
detecting a frequency distribution of the emitted light received by the light receiving unit; [see [1052]: “control member 4560 analyzes the main component frequency and amplitude ] and in response to determining that a feature which is obtained in response to a living body being irradiated with the emitted light [bio signal; see [0993]] is no longer included [see [0993] “if a control module 4560 receives a sensor signal not including a bio signal, it may determine that the device is not worn”] in a frequency component of the detected frequency distribution [i.e. main frequency, see [1052] during a period in which biometric information of the living body is measured [sensor signal gathered by HRM sensor ([0993]) using the detected frequency distribution [see [1052]], 
Cheong fails to disclose determining that a timer has reached a threshold time and determining the he feature is not obtained in response to body and stopping measurement of the biometric information of the living body and controlling the display to display an indication that the living body is not detected, wherein the light emitting unit is further configured to emit the emitted light as laser light, and wherein the light receiving unit is further configured to receive a beat signal having a difference frequency determined depending on a movement speed of blood cells in the living body. implement controlling, in response to determining that a quantity of the emitted light received by the light receiving unit is equal to or smaller than a predetermined received light quantity during a period in which the emitted light is not emitted from the light emitting unit and the feature is included in the frequency distribution, an operation state of the biometric information measuring apparatus to switch from a standby state to a measurement state in which the biometric information of the living body is measured. 
Aloe, directed towards an algorithm to detect whether a device is worn by a user [see abstract of Aloe] further discloses determining that a timer has reached a threshold time [see [0031] and [0047] and FIG. 10 of Aloe] and determining the he feature is not obtained in response to body [see [0047] when the signal intensity is not above a threshold] and stopping measurement of the biometric information of the living body [see [0024] of Aloe]
Negishi, directed towards a biometric detector [see abstract of Negishi] further discloses that the light emitting unit is further configured to emit the emitted light as laser light [see [0044] of Negishi], and wherein the light receiving unit is further configured to receive a beat signal having a difference frequency determined depending on a movement speed of blood cells in the living body [see [0047] of Negishi]. 
Park, directed towards a biometric determination device [see abstract of Park] further discloses controlling the display to display an indication that the living body is not  [see [0024] and [0063] of Park determining when a signal detected is below a threshold]
 Lee teaches disclose the at least one hardware processor [microcontroller, Fig. 2, element 202, see [0042]] is further configured to implement controlling, in response to determining that a quantity of the emitted light received by the light receiving unit is equal to or smaller [see [0079] of Lee; see also FIG. 10 and [1006] and [1008]] than a predetermined received light quantity during a period in which the emitted light is not emitted from the light emitting unit [measuring ambient light via the light detector of optical sensor 122 would require that the light not be emitted from light source ] and the feature is included in the frequency distribution, an operation state of the biometric information measuring apparatus to switch from a standby state [see [0058]-[0059], FIG. 3 step 302; since measurement is not preformed and only baseline measurement is done, this is interpreted as the standby mode] to a measurement state in which the biometric information of the living body is measured. [see [0063]-[0064], FIG. 3, step 304 measurement is performed in response to detector 212 detecting that the device is placed on user’s body]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the biometric information apparatus of Cheung further and determine that a timer has reached a threshold time and that the feature is not obtained in response to body and stopping the measurement as a result according to the teachings of Aloe in order to save power and decrease power consumption of the device [see [0024] of Aloe]

It would have been further obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the biometric information apparatus of Cheung even further and control the display to display an indication that the living body is not detected according to the teachings of Park in order to provide visual feedback in case no signal was detected.
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the processor of Cheung in view of Aloe and Park further and configure it to implement controlling, in response to determining that a quantity of the emitted light received by the light receiving unit is equal to or smaller than a predetermined received light quantity during a period in which the emitted light is not emitted from the light emitting unit and the feature is included in the frequency distribution, an operation state of the biometric information measuring apparatus to switch from a standby state to a measurement state in which the biometric information of the living body is measured according to the teachings of Lee in order to provide a way to detect when the device is back on and start the measurements.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Cheong in view of Aloe, Negishi and Park and Kanishima as applied to claim 2 above, and further in view of Venkatraman et al. (U.S. Pub. No. 2014/0275850) hereinafter “Venkatraman”.
Regarding claim 14, Cheong in view of Aloe, Negishi Park, and Kanishima discloses all the limitations of claim 2 [see rejection of claim 1 above]
Cheong in view of Aloe, Negishi Park, and Kanishima does not disclose the emitted light and the second light comprise an equal light flux.  
Venkatraman, directed towards biometric monitoring [see abstract of Venkatraman] discloses that the emitted light and the second light comprise an equal light flux. [Venkatraman discloses in [0126] changing the duty cycle of the light which indicates that flux stays the same.]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the flux of the light source of Cheong in view of Aloe, Negishi, Park and Kanishima further and make the emitted light and the second light comprise an equal light flux according to the teachings of Venkatraman in order to reduce power consumption by keeping the intensity the same but lowering the duty cycle [see [0126] of Venkatraman]

Claims 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Cheong in view of Aloe, Negishi and Park as applied to claim 1 above, and further in view of Venkatraman et al. (U.S. Pub. No. 2014/0275850) hereinafter “Venkatraman”.
claim 16, Cheong in view of Aloe, Park, Negishi and Kanishima discloses all the limitations of claim 2 [see rejection of claim 1 above]
Cheong in view of Aloe, Negishi, Park, and Kanishima does not disclose that the measurement comprises measuring both a blood flow and an oxygen saturation.
Venkatraman further discloses that the measurement comprise of measuring both a blood flow and an oxygen saturation.  [see [0101]  disclosing acquiring physiological data including the table  which includes saturation of oxygen and blood flow]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the device of Cheong in view of Aloe, Park and Kanishima further and make the measurement comprise of  measuring both a blood flow and an oxygen saturation according to the teachings of Venkatraman in order to detect more parameters of the subject.  
Regarding claim 18, Cheong in view of Aloe, Negishi Park, and Kanishima discloses all the limitations of claim 2 [see rejection of claim 1 above]
Cheong in view of Aloe, Negishi, Park, and Kanishima does not disclose the at least one hardware processor is further configured to implement: controlling the light emitting unit to emit the emitted light at a same light flux both during the measurement and in a case that the measurement is stopped.  
Venkatraman, directed towards biometric monitoring [see abstract of Venkatraman] at least one hardware processor is further configured to implement: controlling the light emitting unit to emit the emitted light at a same light flux both during the measurement and in a case that the measurement is stopped. [Venkatraman discloses in [0126] changing the duty cycle of the light which indicates that flux stays the same.]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the flux of the light source of Cheong in view of Aloe, Negishi, Park and Kanishima further and make at least one hardware processor further configured to implement: controlling the light emitting unit to emit the emitted light at a same light flux both during the measurement and in a case that the measurement is stopped according to the teachings of Venkatraman in order to reduce power consumption by keeping the intensity the same but lowering the duty cycle [see [0126] of Venkatraman]

Response to Arguments
Applicant’s arguments with respect to claim(s) raised in the remakes have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJAN - SABOKTAKIN whose telephone number is (303)297-4278. The examiner can normally be reached M-F 10 am-2 pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Marjan Saboktakin/
Examiner, Art Unit 3793

/AMELIE R DAVIS/Primary Examiner, Art Unit 3793